COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 MARIS COCKRELL,                                  §
                                                                  No. 08-10-00005-CV
                   Appellant,                     §
                                                                     Appeal from the
 v.                                               §
                                                                   356th District Court
 KAREN KIESLING and KANDICE                       §
 LYONS,                                                          of Hardin County, Texas
                                                  §
                   Appellees.                                         (TC# 47,498)
                                                  §

                                  MEMORANDUM OPINION

       This appeal is before the Court on our own motion for determination of whether it should be

dismissed for want of prosecution. Appellant, Maris Cockrell, filed a notice of appeal on December

2, 2009. Appellant did not tender the filing fee. By letter dated January 12, 2010, the Clerk of this

Court notified Appellant that the filing fee had not been paid and warned that failure to tender such

payment within twenty days may result in dismissal. No response was received. Another letter was

sent by the Clerk of this Court on March 19, 2010, reminding Appellant that the filing fee had not

been paid, and also notifying Appellant that the clerk’s record was past due and that the Court had

received notice from the District Clerk that financial arrangements for the appellate record had not

been made. Again, Appellant was notified of our intent to dismiss the case for want of prosecution

unless, within ten days of the notice, Appellant demonstrated grounds for continuing the appeal.

Appellant has not responded to the notice. Accordingly, pursuant to TEX . R. APP . P. 42.3, we dismiss

the appeal for want of prosecution.



                                               GUADALUPE RIVERA, Justice
April 21, 2010

Before Chew, C.J., McClure, and Rivera, JJ.




                                              2